

Ex. 10.3
FIBROCELL SCIENCE, INC.
2019 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT
This STOCK OPTION GRANT, dated as of _________________ (the “Date of Grant”), is
delivered by Fibrocell Science, Inc. (the “Company”) to _______________ (the
“Grantee”).
RECITALS
The Fibrocell Science, Inc. 2019 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Board of Directors of the Company, or if no such
entity exists, the entire Board of Directors (the “Committee”) has decided to
make a stock option grant as an inducement for the Grantee to promote the best
interests of the Company and its shareholders.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1.Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of the Company (“Shares”) at an exercise price of $_________ per
Share. The Option shall become exercisable according to Paragraph 2 below.
2.    Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:
Date


Shares for Which the Option is Exercisable
_______
_______
_______
_______
_______
_______
 
 
TOTAL
_______

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
3.    Term of Option.
(a)    The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
(b)    The Option shall automatically terminate upon the happening of the first
of the following events:
(i)    The expiration of the three-month period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).




--------------------------------------------------------------------------------




(ii)    The expiration of the one‑year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
(iii)    The expiration of the one‑year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or while the Option remains
outstanding as described in subparagraph (i) or (ii) above.
(iv)    The date on which the Grantee ceases to be employed by, or provide
service to, the Employer for Cause. In addition, notwithstanding the prior
provisions of this Paragraph 3, if the Grantee engages in conduct that
constitutes Cause after the Grantee’s employment or service terminates, the
Option shall immediately terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.
4.    Exercise Procedures.
(a)    Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
Fair Market Value (as defined in the Plan) on the date of delivery, or by
attestation (on a form prescribed by the Committee) to ownership of Shares
having a Fair Market Value on the date of exercise equal to the exercise price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board or (iv) by such other method as the
Committee may approve. The Committee may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.
(b)    The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.
(c)    All obligations of the Company under this Agreement shall be subject to
the rights of the Company as set forth in the Plan to withhold amounts required
to be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the maximum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.
5.    Reorganization and Change of Control. The provisions of the Plan
applicable to a Reorganization Event and a Change of Control shall apply to any
portion of the Option that remains outstanding upon the occurrence of a
Reorganization Event or Change of Control, and, in the event of a Reorganization
Event or a Change of Control, the Committee may take such actions as it deems
appropriate pursuant to the Plan.




--------------------------------------------------------------------------------




6.    Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
7.    Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
8.    No Employment or Other Rights. The grant of the Option shall not confer
upon the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
9.    No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
10.    Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.
11.    Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
12.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the General Counsel at 405 Eagleview
Blvd., Exton, PA 19341, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
13.    Consent to Electronic Delivery and Participation. By accepting the
Option, the Grantee agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company, and consents to the electronic delivery of this
Agreement, the Plan, account statements, Plan




--------------------------------------------------------------------------------




prospectuses, and all other documents, communications, or information related to
the Option and current or future participation in the Plan. Electronic delivery
may include the delivery of a link to the Company intranet or the internet site
of a third party involved in administering the Plan, the delivery of the
document via e-mail, or such other delivery determined at the Company’s
discretion. Grantee authorizes the Company and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company such information and data as the Company shall request in order to
facilitate the grant of options and the administration of the Plan; and
authorizes the Company to store and transmit such information in electronic form
for the purposes set forth in this Agreement. Grantee may receive from the
Company a paper copy of any documents delivered electronically at no cost if the
Grantee contacts the Company by telephone, through a postal service, or
electronic mail to the General Counsel as set forth in the Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.


FIBROCELL SCIENCE, INC.






By:                        
Sean D. Buckley
Vice President, Business Administration and Corporate Secretary




I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.


Grantee:                     




Date:                         








